FILED
                           NOT FOR PUBLICATION                                 FEB 13 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30191

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00075-LRS-1

  v.
                                                 ORDER*
JOSEPH JEFFEREY BRICE, AKA Joseph
Jeffrey Brice,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Lonny R. Suko, District Judge, Presiding

                      Argued and Submitted February 6, 2013
                               Seattle, Washington

Before: FISHER, GOULD, and PAEZ, Circuit Judges.

       Appellant Brice’s appeal is DISMISSED for lack of jurisdiction. See

Mohawk Indus., Inc. v. Carpenter, 130 S. Ct. 599, 606–07 (2009). Construing the

appeal as a petition for writ of mandamus, the petition is DENIED because Brice

does not show that the district court clearly erred, see Perry v. Schwarzenegger,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
591 F.3d 1147, 1156 (9th Cir. 2010), and because analysis of the factors to be

considered under Bauman v. United States District Court, 557 F.2d 650, 654–55

(9th Cir. 1977), does not support the grant here of the extraordinary remedy of

mandamus relief.

      The stay ordered by our court on July 11, 2012, of the district court’s order

of May 31, 2012, is VACATED, and the district court may tender the documents

involved in this appeal to the United States of America and its employees. Further,

the United States of America and its employees may review, discuss, disseminate,

and otherwise use the materials and the information contained therein. The district

court is encouraged in the interests of justice to provide Brice’s counsel with

copies of the materials simultaneously, under a protective order barring the

disclosure of the documents or information in them by Brice’s counsel to any

person other than his own client Brice or to any court having jurisdiction over such

matter, so that Brice’s counsel can argue to the district court that any of the seized

documents, or information within those documents, should not be considered by

the district court in sentencing.

      It is so ORDERED.